Citation Nr: 0110190	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from February 1972 to 
March 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Department of 
Veterans Affairs (VA) regional office (RO), in North Little 
Rock, Arkansas, which denied the veteran's request to reopen 
his claim for entitlement to service connection for a lower 
back disability. 

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the new law does 
not require that a claim that has been disallowed be 
reopened, unless new and material evidence is presented.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(f)).

VA is on notice of potentially relevant evidence in this 
case, some of which apparently consists of VA treatment 
records.  The veteran stated in his November 1998 hearing 
that he received some type of treatment, including x-rays, at 
a VA facility in 1978.  However, the claims folder does not 
contain records pertaining to that treatment.  There are no 
VA medical records from October 1992 to the present of record 
in the folder.  The veteran should be asked to identify each 
VA medical facility at which he has received treatment for 
his back and to provide the approximate dates of treatment so 
the RO may obtain those records.

The veteran has put the RO on notice of potentially relevant 
private treatment records.  The veteran has said he was 
treated in 1978 by Dr. Cleon Flowers.  He has also said he 
was treated by Dr. Blackwell.  He should be asked to provide 
complete names and addresses, dates of treatment, and 
appropriate releases so those records may be requested.

Of record in the claims file are some treatment records from 
Dr. Robert E. Abraham, Dr. Terrell Bishop, Dr. Charles R. 
Watson, and Southwest Hospital.  Ask the veteran to provide 
the approximate dates of his treatment by each of these 
providers and appropriate releases for request of their 
treatment records.  

The veteran has said he had treatment by a chiropractor, Dr. 
Stephens.  He should provide a release for those records with 
the doctor's address and approximate dates of treatment.

The RO should consider whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.  

Accordingly, this case is REMANDED for the following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  Request that the veteran identify all 
VA medical facilities at which he has 
received treatment or diagnostic work for 
his back since his separation from 
service and the approximate dates of such 
treatment.  In particular, the veteran 
should identify the VA medical facility 
at which he received treatment, including 
x-rays, in 1978 and should be asked to 
identify the medical facilities at which 
he has received treatment since October 
1992.  Obtain and associate with the file 
all VA treatment records of which the 
veteran provides adequate notice.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

3.  Ask the veteran to provide the 
complete name, address, approximate dates 
of treatment, and an appropriate release 
for his private treatment records from 
Dr. Cleon Flowers, Dr. Blackwell (no 
first name given), Dr. Robert E. Abraham, 
Dr. Terrell Bishop, Dr. Charles R. 
Watson, Dr. Stephens, and Southwest 
Hospital.  If he has received any other 
private treatment for his back since his 
separation from service, he should 
provide adequate identifying information 
and releases for those records as well.  
Upon receipt of adequate identifying 
information from the veteran, request 
complete copies of his treatment records 
from each provider.  Associate all 
responses with the claims file.

4.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that no further notification 
or development is required by the VCAA.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
decision remains unfavorable, the veteran and his attorney 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain potentially relevant medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


